Opinion by
Walker, J.
At the hearing it appeared that the merchandise was purchased through the manufacturer’s agent at the invoiced and entered price and that on instructions of the president of the petitioning corporation the merchandise was shipped from Belfast, Northern Ireland, to Mayaguez, P. R., to be made into handkerchiefs. Both the president of the petitioning corporation and the agent of the seller testified that at the time the merchandise was exported from Belfast the market value was no higher than the invoiced and entered value. After the advance in value was made an appeal to-reappraisement was filed by the petitioner, but was later abandoned due to the expense of obtaining the necessary evidence from abroad which would have been greater than the amount of regular duties. The court was satisfied from the evidence offered that the responsible officer of the petitioning corporation made efforts to acquaint himself as to the value of the goods for duty purposes and that he honestly believed the entered value represented the true value thereof. It was therefore found that there was no intent to defraud the revenue of the United States or deceive the appraiser as to the value of the merchandise. The petition was granted.